                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                                      No. 5:20-cv-00219-M

      LAUNCHING PAD RALEGH TRAMPOLINE )
      PARK INC., a North Carolina corporation, and )
      KRISTIE A. SISSON                            )
                                                   )
                            Plaintiffs,                                   ORDER

             V.
                                                         l
      ROY COOPER, in his official capacity as
                                                         ~
                         )
      Governor of the State of North Carolina
                         )
                         )
              Defendant. )
 _ _ _ _ _ _ _ _ _ _ _ _)
       This matter is before the Court on Plaintiffs notice of voluntary dismissal, without prejudice,

pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(i). [DE-13.] Under Rule 41(a)(l), an action may be

voluntarily dismissed by a plaintiff without order of the court at any time before service by the adverse party

of an answer or a motion for summary judgment. See Fed. R. Civ. P. 41(a)(l). Although Defendant has

filed a motion to dismiss [DE-1 O], Defendant has not filed an answer or a motion for summary judgment,

and the notice of voluntary dismissal is proper. See US. Tobacco Coop. , Inc. v. Big S. Wholesale of

Virginia, LLC, 365 F. Supp. 3d 604, 614 (E.D.N.C. 2019) ("Rule 41(a)(l)(A)(i) provides a plaintiff with the

right to dismiss an action without a court order by filing a notice of dismissal before the opposing party has

filed an answer or motion for summary judgment .... Accordingly, by operation of the notice of voluntary

dismissal, the United States has been dismissed as a defendant in this action .... and the United States'

motion to dismiss is denied as moot.").

       Accordingly, Defendant's motion to dismiss [DE-10] is DENIED as moot, and the action is

DISMISSED without prejudice. The Clerk is DIRECTED to close the case.

       SO ORDERED, this the £ .y of August, 2020.

                                                   ~~r: /YlyJd/41 fk
                                                     RICHARD E. MYERS II
                                                     UNITED STATES DISTRICT JUDGE

                  Case 5:20-cv-00219-M Document 14 Filed 08/07/20 Page 1 of 1
